DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendments to the specification filed 2/25/2022 are considered by the examiner and are herein entered.   
The disclosure is objected to because of the following informalities: “phosphor-free” should be amended to “phosphorus-free” as “phosphor” is generally a synthetic fluorescent substance, which is different from “phosphorus”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is indefinite “phosphor-free” should be amended to “phosphorus-free” as “phosphor” is generally a synthetic fluorescent substance, which is different from “phosphorus”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over E et al., International Publication No. WO2009/121378 (hereinafter referred to as E) in view of Savage et al., US Patent No. 2,790,776 (hereinafter referred to as Savage).  
Regarding claims 17-18 and 21-27, E discloses a grease composition for use in constant velocity joints (as recited in claim 1) (see Title) comprising:
a) a base oil, such as, 65 to 86.9 wt% of a base oil composition including 30 to 80 wt% of naphthenic oils and 5 to about 40 wt% of a polyalphaolefin (PAO) base oils (as recited in component a) of claim 17 and reads on claims 25-27) (Page 9/Lines 26-35);
 	b) 18 wt% of a thickener (reads on component b) of claim 17 and reads on claim 23 – as E discloses the general knowledge in the art of the use of lithium-based thickeners) (Page 11-12/Lines 35-3 and see Examples/Table 1 and Page 2/Lines 9-19);
	c) E discloses the presence of additional additives (Page 12/Lines 29-36),
	d) 0.25 to 5 wt% of a molybdenum dithiocarbamate (phosphorus-free organic molybdenum complex as recited in component d) of claim 17) (see Claim 6 of E) and 0.5 wt% of MoS2 (molybdenum disulfide as recited in claim 17) (Page 12/Lines 14-25 and see Tables and Claim 3 of E),
	e) 0.1 to 3 wt% of an EP agent, such as, a metal-free polysulfide having an active sulfur content of at least about 20 wt% (organic sulfur-additive as recited in claims 21-22) (Page 7/Lines 19-31); and 
	f) 0.1 to about 2 wt% of an antioxidant (anti-oxidation agent as recited in claim 24) (Page 7-8/Lines 33-6).      
	E discloses all the limitations discussed above but does not explicitly disclose copper sulfide as recited in component c) of claim 17. 
	Savage discloses a grease composition comprising a base oil (Col. 6/L. 12-36) to which is added 1 to about 20 wt% of a copper sulfide compound (as recited in component c) of claim 17 and renders claim 18 obvious) (Col. 5/L. 29-52).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the copper sulfide compounds of Savage in the grease composition of E in order to enhance the properties of the composition (column 5, lines 29-52 of Savage).    

	Regarding claims 19-20 and 28-30, see discussion above.  

Conclusion
9.         There were unused Y references from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771